Citation Nr: 1511616	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).   

In January 2007, the RO denied entitlement  to service connection for a low back disorder.  In November 2012, the Board remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, DC for further evidentiary development. 

In July 2013, the RO granted service connection for PTSD  and assigned an initial rating of 50 percent.  In July 2014, the RO denied entitlement to TDIU.   These claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative (competent and credible) medical and other evidence of record indicates the Veteran's current low back disability is less likely than not related to his military service, including his in-service injury.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

In October 2006, the RO sent the Veteran a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1).   The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also discussed the "downstream" disability rating and effective date elements of his claim.  So he has received all required notice concerning his claim.

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as his post-service private and VA treatment records.  During the course of his appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.  The Veteran has reported that he began receiving treatment for his low back in 1980.  However, efforts to obtain his records dated in the 1980s from Decamp Chiropractic and Dr. Guy Markley were unsuccessful.  Both of these medical providers responded to the RO's request for records, indicating that no records for the Veteran were located.  His private treatment records from Whitaker, Weintraub & Grizzard, M.D. were obtained and show treatment for his low back as early as 1995.

The Veteran also was provided a VA compensation examination in November 2008, with addendum medical opinions in January and March 2013.  The November 2008 report and March 2013 addendum, viewed together, enable the Board to make a fully informed decision on this claim.  The examiner(s) reviewed the relevant medical history, set forth the clinical findings made on examination, and provided opinions with supporting explanations.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In addition, the Veteran testified at a DRO hearing in October 2008.  The hearing officer noted the issue on appeal and the deficiency in the claim, and engaged in a dialogue with the Veteran towards substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  The hearing officer specifically asked the Veteran if he would be willing to report for a VA examination, and a VA examination of the spine with a medical opinion was thereafter provided in November 2008.  Because additional, relevant evidence was received after the November 2008 VA examination, the Board remanded the claim in November 2012 for an addendum to the November 2008 medical opinion.  Addendum opinions were provided in January 2013 and March 2013.  There is no indication that outstanding evidence exists that might support the claim.  And given the development undertaken by VA, including the provision of a VA examination and opinions, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).



Service Connection 

The Veteran contends that his current back disability is related to his military service.  In the October 2008 RO hearing, he testified that he injured his back in service while working underneath a truck and was treated for a back injury at that time. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ('intercurrent') causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for VA-defined chronic diseases, including osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebuttable by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Service treatment reports are absent of any findings related to a back injury.  The December 1969 entrance examination reflected no abnormalities of the spine upon clinical evaluation and the Veteran did not report a history of back trouble of any kind in the December 1969 report of medical history.  A March 1970 service treatment report indicates that a cold pack was issued but no complaints, treatment or disabilities were noted at that time.  Thereafter, the April 1970 Class III flight physical examination reflects no clinical evaluation findings and the Veteran did not report a history of recurrent back pain in an April 1970 report of medical history.  A May 1970 Class III flight physical examination and the February 1972 separation examination reflect normal findings of the spine upon clinical evaluation and the Veteran did not report a history of back trouble of any kind in the May 1970 report of medical history.  In addition, in the notes and significant or interval history section of the February 1972 separation evaluation, the Veteran provided a written statement that he was "in good health" and that the records were reviewed.  He included his signature next to this written statement.  

Private and VA medical records from January 1995 to May 2008 reflect that the Veteran was treated for low back pain and variously diagnosed with myalgias, probable degenerative joint disease, and osteoarthritis.  In a December 2006 VA outpatient treatment report, the Veteran reported having problems with his back since an injury in service in Vietnam.  The impression was intermittent musculoskeletal low back pain, probable degenerative joint disease (DJD).  A subsequent January 2007 x-ray of the Veteran's lumbar spine showed mild spondylosis.  The impression was degenerative changes.

In a November 2008 VA examination, the Veteran dated the onset of his low back problems to the year 1970 when he suffered a lifting injury, for which he stated that he was told he had a back strain that was treated with medication and rest.  He was not given any profiles and continued on his regular duty.  When asked about subsequent back problems on active duty, he reported that his back was alright in service.  He stated that he was provided with an honorable discharge and with no medical rating for his back at the time.  The Veteran reported that he felt his back problems had worsened since leaving service and he had medical care for his back since approximately 1980.  He also reported having no subsequent injuries to the back or back problems prior to his active service.  The Veteran was diagnosed with lumbar spondylosis with no evidence of a lumbar radiculopathy on examination.  The examiner opined that it was less likely than not that the Veteran's present back condition could be directly related to military service.  In the rationale, the examiner explained that there was no documentation in the service medical records, which he could find to support the Veteran's history of a low back injury and, by the Veteran's own admission, his back did not bother him subsequently while on active duty.  

In March 2009 and April 2009 lay statements, fellow service members of the Veteran provided statements regarding his back injury in service.  

In a March 2009 lay statement, B.J.C. reported that he was stationed with the Veteran in Vietnam from 1970 to 1971 and they both were attached to the 605th Transportation Company at Phu Loi, about 90 miles northwest of Saigon.  He reported that he had stayed in touch with the Veteran and lived only 20 miles away from him.  B.J.C. then stated that, during their active service, he was the crew chief on a UH-1H huey helicopter and the Veteran drove a five ton truck, carrying helicopters.  He reported that the Veteran injured his back on day while loading or unloading a "chopper," and he was taken off duty by medical staff for recovery.  B.J.C. reported that the Veteran had to have food brought to him for the first few days.  He then noted that the Veteran continued to use Ben Gay for a month and had recurring back problems over the next few months.  

In an April 2009 lay statement, J.A.G. reported that he served with the Veteran from June 1970 to February 1972 in the 605th Transportation Company at Phu Loi, Vietnam.  He reported that the Veteran injured his back at that time while working in the motor pool.  J.A.G. also reported that he believed the Veteran went for medical attention for this injury while still in Vietnam.  

In light of the March 2009 and April 2009 lay statements, the Board remanded the claim in November 2012 for an addendum to the November 2008 medical opinion.  

A VA nurse practitioner in January 2013 reviewed the record and concluded that it was less likely than not that the onset of the Veteran's lumbar spine degenerative changes was during military service.  She stated that, "[t]he degenerative changes noted on X-ray in 2007 were noted to be mild in nature and might just as likely as not be noted in anyone of the same age."  (emphasis added).  The Board does not find this opinion to be probative, given its speculative nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was 'possibly' suffering from schizophrenia was deemed speculative).

Thereafter, in March 2013 a VA physician reviewed the record and stated:

The [Veteran's] back issue did not have its onset during active duty 1970-1972, nor was it caused by his reported incident of a back injury in service.  No chronic back condition was found in the military records.  His separation exam was negative regarding his back.  A back injury which would require a "cold pack" would be self-limiting in nature and probably a muscle strain.  Lay statements were reviewed.  The actual onset of the [Veteran's] back condition was many years after his service.  Whatever back issue he may have had in the service which required a cold pack did not develop to be chronic in nature.

While the evidence establishes the presence of a current low back disorder and an in-service low back injury, the preponderance of the evidence weighs against a relationship between the two.  Specifically, the service treatment records do not reflect medical findings a low back disorder, and the February 1972 separation examination revealed a normal clinical evaluation of the  Veteran's spine.  This examination indicates that the Veteran's spine was normal at separation.  He also stated that he was in good health at that time.   According to the Veteran, after his separation from service he was not treated for back problems until 1980, which would be approximately 8 years after service.

The March 2013 VA doctor concluded, based on a review of the entire claims folder, including the lay statements describing the in-service injury and complaints and the treatment with a cold pack in-service, that the Veteran's current low back disorder was not caused by his in-service injury.   His rationale was based upon the facts that a chronic back condition was not shown in the service treatment records, that the separation examination was negative regarding the Veteran's back, that a back injury which would require a "cold pack" would be self-limiting in nature and probably a muscle strain, and that the actual onset of the Veteran's back condition was many years after his service.  The doctor explained that whatever back issue the Veteran may have had in service did not develop to be chronic in nature.  It is fully within the province of the VA examiner to make such a finding.  There is no medical opinion in the file refuting the VA examiner's unfavorable opinion.

The March 2013 VA examiner's opinion is highly probative, as it represents the conclusion of a medical professional and is supported by an explanation informed by a review of the pertinent medical history and the clinical findings made on examination.  Because the Veteran is a lay person, he does not have the training or expertise to render a competent opinion as to whether his current back disorder related to an injury that occurred many years earlier, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Thus, the Veteran's opinion by itself does not support his claim and is outweighed by the VA examiner's conclusion to the contrary.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In light of the VA examiner's opinion, the preponderance of the evidence weighs against a medical nexus between in-service back injury and the Veteran's current low back disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Service connection is also not warranted under the relaxed evidentiary provisions of 3.303(b) and 3.307(a) of the regulations, as the evidence shows that degenerative changes of the Veteran's spine did not manifest until several years after service.  Again, there was no diagnosis of a chronic back disorder during service and the February 1972 separation examination revealed a normal clinical evaluation of the spine.  Therefore, service connection is not warranted based on a chronicity in service or a continuity of symptoms after service, and is also not warranted on a presumptive basis for osteoarthritis that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Accordingly, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disorder is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran claims that the initial rating of 50 percent assigned to his PTSD does not reflect that true severity of the disability and, in fact, that he is unemployable due to PTSD.  VA records showing further treatment for psychiatric symptoms have been obtained subsequent to the most recent VA psychiatric examination in July 2013.  The Board finds that the Veteran should be afforded additional VA compensation examination(s) to assess the current degree of disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since July 2014.  

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to address the current severity of his PTSD. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

3.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist to determine the limitations imposed by his PTSD, particularly with respect to his ability to obtain and maintain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


